DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of species without traverse, in the reply filed on 08/29/2022, is acknowledged.
Examiner asked for a species of a) compound of claim 1, b) a method of claim 42, c) an agonist, antagonist or other inhibitor of claim 48, d) a mu-opioid receptor or a delta-opioid receptor of claim 49, e) a method of claim 51, f) a disease or disorder of claims 50 and 51, and g) an agonist, antagonist, or other inhibitor from claim 51. 
Applicants provided a compliant election of a) compound 9K, depicted below, 

    PNG
    media_image1.png
    283
    258
    media_image1.png
    Greyscale
 , 
which maps to the structure of claim 1, wherein R1  is CH3, R2 is (C6 alkyl)-CO2H, R3 is H. R4, R7, R8, R9, R10, and R11 are H, and R5 is -I, and R6 is -F. A search for compound 9K did not retrieve art. See “SEARCH 10” in enclosed search notes. The full scope of claim 1 was searched; this search did not retrieve prior art. See “SEARCH 6” through “SEARCH 11” in enclosed search notes. All of searches were conducted using Registry and HCaplus databases of STN.  No prior art was found. 
Applicants provided a compliant election of b) method of detecting the presence of mu-opioid receptors in the brain of a subject which comprises determining if an amount of the compound of claim 39 is present in the brain of the subject at the period of time after administration of the compound or salt thereof to the subject, thereby detecting the presence of the mu-opioid receptors based on the amount of the compound determined to the present in the brain of the subject. 
Applicants provided a compliant election of c) NMDS receptor antagonist. Applicants provided a compliant election of d) mu-opioid receptor. 
Applicants provided a compliant election of e) a method of treating a subject afflicted with pain, an anxiety disorder, or borderline personality disorder comprising administering to the subject an effective amount of an NMDA receptor antagonist, an NMDA receptor partial agonist, a neurokinin 1 receptor antagonist, or a DOR agonist and an effective amount of the compound so as to thereby treat the subject afflicted with pain, the anxiety disorder, or broadline personality disorder. 
Applicants provided a compliant election of f) pain. Applicants provided a compliant election of g) ibogaine, a NMDA antagonist. All claims (1, 2, 4, 5, 7, 10, 16, 18, 24, 26, 32-33, 37, 39, 41, 42, 48, 49, 50, 51, 55, and 56) have been examined on the merits.
The Election of Species Requirement of April 29, 2022, is withdrawn since the claims are free of the prior art.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.

Current Status of 16/493,992
This Office Action is responsive to the amended claims of 09/13/2019.
Claims 1, 2, 4, 5, 7, 10, 16, 18, 24, 26, 32-33, 37, 39, 41, 42, 48, 49, 50, 51, 55, and 56 have been examined on the merits. Claims 1, 2, 5, 18, 26, 32, and 33 are original. Claims 4, 7, 10, 16, 24, 37, 39, 41, 42, 48, 50 and 51 are currently amended. Claims 55 and 56 are new. 
Priority
This application is a national stage entry of PCT/US2018/022650, filed on 03/15/2018, which claims priority to 62/471,745, filed on 03/15/2017. 
The claims find support from 62/471,745, filed on 03/15/2017. Therefore, the effective filing date is 03/15/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has poor resolution for the phrase below. 

    PNG
    media_image2.png
    124
    997
    media_image2.png
    Greyscale

The subscript of the first R in the first line is unclear. The subscript of the C in the first line is also unclear. The word presumed to be alkyl in the second line is also poor resolution.  
Furthermore, claims 2, 4-5, 7, 10, 16, 18, 24, 26, 32, 33, 37, 39, 41-42, 48-51, and 55-56 are objected to since these claims refer back to claim 1 but do not remedy the rationale underpinning the objection against claim 1.
Claim 2 is objected to since it has poor resolution for 
    PNG
    media_image3.png
    45
    59
    media_image3.png
    Greyscale
in the last line of page 2 of the claims. Furthermore, claims 4, 7, 10, 16, 18, 24, 26, and 32 are objected to since these claims refer back to claim 2 but do not remedy the rationale underpinning the objection against claim 2.
Claim 4 is objected to since it has poor resolution for 
    PNG
    media_image4.png
    37
    228
    media_image4.png
    Greyscale
 and for 
    PNG
    media_image5.png
    42
    723
    media_image5.png
    Greyscale
 on page 3 of the claims.  Furthermore, claims 7, 10, and 16 are objected to since these claims refer back to claim 4 but do not remedy the rationale underpinning the objection against claim 4.
Claim 7 is objected to since it has poor resolution for 
    PNG
    media_image6.png
    36
    43
    media_image6.png
    Greyscale
 and 
    PNG
    media_image7.png
    59
    147
    media_image7.png
    Greyscale
on page 4 of the claims.  
Claim 10 is objected to since it has poor resolution for 
    PNG
    media_image8.png
    41
    316
    media_image8.png
    Greyscale
on bottom of page 6 of the claims. 
Claim 16 is objected to because the last two compounds are not separated by a comma. 
Claim 18 is objected to since it has poor resolution for 
    PNG
    media_image9.png
    55
    161
    media_image9.png
    Greyscale
on page 9 of the claims.  Furthermore, claim 24 is objected to since these claims refer back to claim 18 but do not remedy the rationale underpinning the objection against claim 18.
Claim 24 is objected to because the last two compounds as well as the first compound of the second line for not being separated by commas. 
Claim 37 is objected to because the two compounds are not separated by commas. 
Claim 42 is objected to for various alternative embodiments of methods which end with periods rather than a semicolon followed by “or”.  Please revise so that each alternative embodiment ends with -- ; or --  and keep a period at the end of the claim.
Claim 51 is objected to for not having a comma after “neurokinin 3 receptor antagonist” and after “or a DOR agonist” first paragraph of claim 51 on page 15 of the claims. Claim 51 is also objected to for not having a comma after “DOR agonist” last line on page 15 of the claims. Claim 51 is also objected to for not having a comma after “NMDA receptor partial agonist” as well as “or a neurokinin 1 receptor antagonist” on page 18 of the claims in line 7.  Furthermore, the alternative embodiments of claim 51 are missing the -- compound of claim 1 -- .  Furthermore, claim 56 is objected to since these claims refer back to claim 51 but do not remedy the rationale underpinning the objection against claim 51.
Appropriate corrections for all objections, above, are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claim 5 depends on itself, which is improper.  Thus, claim 5 is rejected under 35 U.S.C. 112(d).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1, 2, 4, 7, 10, 16, 18, 24, 26, 32-33, 37, 39, 41, 42, 48-51, and 55-56 are objected to for various claim informalities (see “Claim Objections” section, above).
Claim 5 is not presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of base claim 1.
The reference ACS (American Chemical Society, Chemical Abstract Service, RN: 118409-30-6. First made available to the public January 13, 1989), as referenced in PTO-892 page 1 line U, is close art. The enclosed ACS reference discloses compound 118409-30-6, depicted below, 

    PNG
    media_image10.png
    513
    607
    media_image10.png
    Greyscale
 , 
which maps to the structure of claim 1, wherein R1 is CH3, R2 is (C6 alkyl)-CO2H, R3 is H, R4, R6, R7, R8, R9, R10, and R11 are H, and R5 is -S-alkyl. This would anticipate claims 1 and 2 if the last disclaimer of instant base claim 1 was not present.  The ACS reference constitutes close art and not prior art due to the last disclaimer of instant base claim 1.
Furthermore, the reference U.S. 10,844,027 B2 (formerly 15/759,706) is not a double patent. Although ‘027 shares a similar base formula to the instant application, the artisan would have to pick and choose from ‘027’s base formula to arrive at a species of instant base claim 1.  Furthermore, none of the species of the ‘027 claims survive the various disclaimers of instant base claim 1.
Furthermore, the reference U.S. 10,183,919 B2 (formerly 15/125,557) is not a double patent.  Although ‘919 shares a similar base formula to the instant application, the artisan would have to pick and choose from ‘919’s base formula to arrive at a species of base instant claim 1.  Furthermore, none of the species of the ‘919 claims survive the various disclaimers of instant base claim 1.
The “SEARCH 6” through “SEARCH 11” STN search results were reviewed for the instant application’s inventor and assignee/owner names but did not retrieve applicable double patent art.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent applicable art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625